Title: To James Madison from John G. Jackson, 26 June 1812
From: Jackson, John G.
To: Madison, James


Dear Sir.
Clarksburg June 26th 1812
I am highly gratified with the declaration of War by Congress, & the friends of the administration in this quarter unanimously approve of it. After so many outrages, & so long forbearance it was expected that greater uninanimity [sic] would have been witnessed in the decision: but knowing as I do the secret springs which move some of the Minority hitherto associated with the republicans I am not surprised at their votes. I am however at a loss to conjecture wherefore a few others, Worthington, Pope &C refused to give their concurrence. I had always intended if we engaged in war with Great Britain to enter into the army, my disability hitherto has very much damped that ardor, but my recovery since I saw you; has been so substantial & considerable, that if my services are desired in any station however subordinate where fighting is a part of the duty, & I am entitled to ride; they are at the command of the Government. I do not wish my dear Sir that you should regard this letter in the light of an application for a commission, I know too well the course of proceeding to depart from it; & much less do I wish that you would deem yourself placed in a condition where the discharge of public duty might possibly conflict with individual feeling towards me. All that I intend is to signify my readiness after approving the war to wage it.
The Assassination of Perceval will have some effect, perhaps more, on this side of the Water than beyond it; the malcontents will condemn you for not waiting the tide of events produced by it. But what will they not say? It were madnes’s to consult their wishes, or to deviate to the right hand or to the left to sue for their support. The war will separate the partisans of England from the honest federalists: & Tar & Feathers will cure their penchant for our enemy.
Offer my affectionate regards to Mrs. M Mr. & Mrs. Cutts & believe me truly Your Mo Obt.
J G Jackson
